249 F.2d 315
BUILDING MATERIAL AND CONSTRUCTION, ICE AND COAL DRIVERS,WAREHOUSEMEN AND YARDMEN, LOCAL UNION NO. 659, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, AFL-CIO, et al., Appellants,v.Hugh E. SPERRY, Regional Director of the Seventeenth Regionof the National Labor Relations Board, etc.
No. 15802.
United States Court of Appeals Eighth Circuit.
Sept. 10, 1957.

David D. Weinberg, Omaha, Neb., for appellants.
Stephen Leonard, Assoc.  Gen. Counsel, National Labor Relations Board, Washington, D.C., and Thomas C. Hendrix, Acting Chief Law Officer, National Labor Relations Board, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court, D.C., 149 F. Supp. 243, dismissed with prejudice, without taxation of costs in favor of either of parties in this Court, on stipulation of parties.